EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Qionghua Weng on 11/4/2021.

The application has been amended as follows: 
Claim 1:	An image processing method, comprising:
generating a first image exhibiting a first display effect from a master image, a first access path being mapped to the first image for viewing the first image, and the first display effect including multiple display effects; and
when the first image is viewed through the first access path on an (i+1)th time, displaying the first image having one of the multiple display effects, the one of the multiple display effects being different from another one of the multiple display effects exhibited on the first image when the first image is viewed through the first access path on an (i)th time, i being a positive integer,
wherein displaying the first image having one of the multiple display effects comprises:
sequentially using multiple first processing methods, including an initial processing method, to generate the first image having the multiple display effects each time that the first image is viewed; and
performing the initial processing method of the multiple first processing methods to generate the first image.
	
Claim 8:	An image processing apparatus, comprising:
a processor; and
a display unit,
wherein the processor is configured to:
generate a first image exhibiting a first display effect from a master image, a first access path being mapped to the first image for viewing the first image, and the first display effect including multiple display effects;
when the first image is viewed through the first access path on an (i+1)th time, display the first image having one of the multiple display effects, the one of the multiple
display effects being different from another one of the multiple display effects exhibited on the first image when the first image is viewed through the first access path on an (i)th time, i being a positive integer,
wherein when displaying the first image having one of the multiple display effects, the processor is further configured to:
sequentially use multiple first processing methods, including an initial processing method, to generate the first image having the multiple display effects each time that the first image is viewed; and 
when a last processing method of the multiple first processing methods is used on a previous time that the first image is viewed, performing the initial processing method of the multiple first processing methods to generate the first image.

Claim 14:	The apparatus of claim 8, wherein the first image processed by using the first processing method and the first image processed by using a second processing method are shared with another device.

Claim 15: 	A non-transitory storage medium storing computer
executable instructions, the computer executable instructions, when being executed by a processor, causing the processor to perform:
generating a first image with a first display effect from a master image, a first access path being mapped to the first image for viewing the first image, and the first display effect including multiple display effects; and
when the first image is viewed through the first access path on an (i+1)th time, displaying the first image having one of the multiple display effects, the one of the multiple display effects being different from another one of the multiple display effects exhibited on the first image when the first image is viewed through the first access path on an (i)th time, i being a positive integer;
wherein displaying the first image having one of the multiple display effects comprises:
sequentially using multiple first processing methods, including an initial processing method, to generate the first image having the multiple display effects each time that the first image is viewed; and
performing the initial processing method of the multiple first processing methods to generate the first image.

Allowable Subject Matter
Claims 1-16 and 22-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The allowable subject matter in claims 1, 8 and 15 pertains to sequentially using multiple first processing methods, including an initial processing method, to generate the first image having the multiple display effects each time that the first image is viewed; and
when a last processing method of the multiple first processing methods is used on a previous time that the first image is viewed, returning to an performing the initial processing method of the multiple first processing methods to generate the first image.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663